Citation Nr: 1715681	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-04 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for chondromalacia patella of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Comegys, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from November 1990 to July 1991.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2013 and March 2014 the Board remanded this case for further development.  The remand directives have been met.

In September 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to appellate review of the claim for a higher rating for the service-connected chondromalacia patella of the left knee.

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The United States Court of Appeals for Veterans Claims (Court) has recently held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  Thirty-eight C.F.R. § 4.59 (2016) states that "the joints involved should be tested for pain on both active and passive motion, in weight bearing and nonweight-bearing and if possible, with the range of the opposite undamaged joint."  See Correia v. McDonald, 28 Vet. App. 158 (2016).  As such, joint motion testing for pain in passive and active motion, as well as in weight-bearing and nonweight-bearing conditions, is now required to adequately evaluate the Veteran's service-connected chondromalacia patella of the left knee disability.  

In addition, Mitchell v. Shinseki, 25 Vet. App. 32 (2011) requires that VA examiners express functional loss in degrees of additional range of motion lost during flare-ups/after repetition.  

In November 2009, December 2011, and April 2014, the Veteran was afforded VA examinations.  At his most recent VA examination in April 2014, the VA examiner did not expressly comment on active and passive range of motion testing and weight-bearing and nonweight-bearing.  In addition, the VA examiner noted that the Veteran experiences functional loss or impairment; but did not express such functional loss or impairment in degrees.  In light of the findings required by VA regulations as interpreted by courts, a new VA examination is needed.  

Further, at the Veteran's hearing, he indicated that there may be a neurologic component to his left knee disability.  He testified that when he jogs a quarter of a mile, his foot tends to flop and drag.  He also reported that he experiences numbness that radiates from his knee down into his foot.  As the claim is being remanded for a new examination, the examiner should evaluate and discuss this symptomatology to determine whether it is related to the service-connected left knee chondromalacia patella.

Finally, any pertinent VA medical records dated after September 2015 should be added to the file.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Update the file with relevant VA treatment records since September 2015.  

2.  Schedule the Veteran for an appropriate VA examination to assess the current nature and severity of his left knee disability.  The claims file should be reviewed.

a) The joints involved should be tested for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  These findings are required by VA regulations as interpreted by courts.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, or is not medically appropriate in this case; he or she should clearly explain why that is so.

b) The examiner should also indicate whether, and to what extent, there is likely to be additional functional loss or impairment due to pain, weakness, easy fatigability, incoordination, or during flare-ups and with repetitive use over time.  The additional functional impairment should be expressed in terms of the degree of additional range of motion lost.  If it is not possible to provide the request opinions on additional functional impairment in degrees without resort to speculation, the examiner must explain why this is so.

c) The examiner is also asked to indicate whether there is any neurologic impairment associated with the left knee disability.  If associated neurologic impairment is found, then the examiner should discuss the nature and extent.  The examiner is advised that the Veteran has asserted that when he jogs a quarter of a mile, his foot tends to flop and drag.  He also reported that he experiences numbness that radiates from his knee down into his foot.  

If it is not possible to provide the request opinion without resort to speculation, the examiner must explain why this is so.

3.  Finally, readjudicate the appeal.  If the benefits sought are not granted in full, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  The case should thereafter be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

